Citation Nr: 1116849	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-28 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for cervical myositis with degenerative joint and disc disease. 

2. Entitlement to an evaluation in excess of 40 percent for arthritis and herniated nucleus pulposus of the thoracolumbar spine, status post laminectomy.  

3. Entitlement to an evaluation in excess of 10 percent for radiculopathy of the lower left extremity.  

4. Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as anxiety disorder, bipolar disorder, and posttraumatic stress disorder (PTSD). 

5. Entitlement to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to March 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the Veteran's case was subsequently transferred to the St. Petersburg, Florida RO.

In June 2010, the Veteran testified during a hearing via video conference before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board notes that adjudications of this matter have indicated that certain aspects of the Veteran's claims have been previously denied and require new and material evidence to be reopened. However, the Board notes that the current claims were received in 2007, and that in connection with those claims new and relevant service personnel records have been received from the service department.  Therefore, by VA regulation, VA must reconsider the previously denied claims without requiring that new and material evidence be received. See 38 C.F.R. § 3.156(c)(new and material evidence-service department records).

The Veteran's appeal, which has previously been construed as consisting of separate claims for service connection for three different psychiatric disorders, has been recharacterized by the Board as indicated on the title page of this decision light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant). 

The issues of entitlement to a rating in excess of 10 percent for L4-L5 radiculopathy of the right lower extremity, and entitlement to service connection for dystonia/tardive dyskinesia as secondary to medications taken for service-connected psychiatric disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an evaluation in excess of 20 percent for cervical myositis with degenerative joint and disc disease, entitlement to an evaluation in excess of 40 percent for arthritis and herniated nucleus pulposus of the thoracolumbar spine, status post laminectomy, entitlement to an evaluation in excess of 10 percent for radiculopathy of the lower left extremity, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence of record, to include competent medical opinion evidence and lay evidence, is at least in equipoise as to whether the Veteran has an acquired psychiatric disability, variously diagnosed as PTSD, anxiety disorder, and bipolar disorder, that began during active service or is related to an incident of service. 


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, variously diagnosed as PTSD, anxiety disorder, and bipolar disorder, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.30, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  As discussed in detail below, sufficient evidence is of record to grant the benefits sought on appeal. Therefore, no further notice or development is needed with respect to this appeal.

Service Connection 

The Veteran contends that her acquired psychiatric disabilities, variously diagnosed as PTSD, anxiety disorder, and bipolar disorder, first manifested during service.  

The Veteran entered service at eighteen, and was twice found to be psychiatrically normal (upon entrance examination and report of medical history) during her first year of active service.  She experienced a clearly and extensively documented change in mental, emotional, and physical health approximately after her entrance into active service.  In-service medical opinion evidence relates persuasively that this documented change in mental health included anxiety, depression, and symptoms such as loss of appetite, fatigue, and stomach  problems.  Post-service medical opinion evidence relates her current psychiatric disability, variously diagnosed as PTSD, bipolar disorder, and anxiety disorder, to her period of active service.  Accordingly the Board will grant entitlement to service connection for acquired psychiatric disability, variously diagnosed.

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Applicable Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§  1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination. Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records. 

Generally, if VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor and his testimony must be corroborated by credible supporting evidence. See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. See Gallegos v. Peake, 22 Vet. App. 329 (2008); Patton v. West, 12 Vet. App. 272, 276 (1999); 38 C.F.R. §3.304(f).  The Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  However, the Court subsequently held that its prior categorical statements that after-the-fact medical nexus evidence may not be the basis for corroborating a non-combat stressor are "not operative" in cases for service connection for PTSD based on personal assault, in light of the special evidentiary procedures implemented by VA for adjudication of claims for PTSD based on in-service personal assault, as described above. Patton, 12 Vet. App. at 280.

Prior to the receipt of the Veteran's claim, 38 C.F.R. § 3.304(f) was amended with specific regard to PTSD claims based upon personal assault, and is now consistent with the holdings of the Court and VA evidentiary procedures, as described above. 67 Fed. Reg. 10,330 (March 7, 2002), codified at 38 C.F.R. § 3.304(f). The effective date of the amendment was March 7, 2002, the date of its issuance as a final rule. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);(2) the layperson is reporting a contemporaneous medical diagnosis, or;(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, supra.  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Facts and Analysis 

The Veteran entered active service in February 1970; a subsequent examination report indicates that her previous medical records were lost and, as a result, another "entrance" examination was conducted in June 1970.  She was evaluated as psychiatrically normal at that time.  Likewise, a contemporaneous Report of Medical History indicated no history of depression or excessive worry, nervous trouble, and/or trouble sleeping.  

A January 1973 treatment record shows complaints of loss of appetite for the past four months.  A November 1973 treatment report shows a diagnosis of "situational anxiety."  March 1974 and April 1974 treatment records show that the Veteran was seen for at the Mental Health Clinic for unspecified consultations.  An April 1974 treatment record shows upset stomach and a diagnosis of anxiety.  This record also indicates that the Veteran recently found out she was pregnant and she was divorcing her husband.  A May 1974 clinical record shows that the Veteran underwent a dilation and curettage clean (D&C) procedure in order to terminate the pregnancy.  

Contemporaneous performance reports, dated from March 1974 through December 1974, show a decrease in qualities such as performance of duty, working relations, training, supervision, acceptance of NCO responsibility, and in her overall evaluation.  

Other service treatment records dated throughout 1975 show that the Veteran was treated at the Mental Health Clinic on numerous occasions.  A June 1975 OB-GYN records again confirms that the Veteran had a D & C procedure in 1974 and that she had been experiencing emotional problems in reference to the abortion since that time.  

A September 1975 treatment report shows that the Veteran was having marital difficulties and that she was experiencing symptoms of despondency, confusion, anxiety, and difficulty sleeping.  A mild anti-depressant was prescribed.  

A June 1975 separation examination noted a clinically normal psychological evaluation, but cited that the Veteran was "too emotional."  On a contemporaneous Report of Medical History, the Veteran indicated that she was experiencing "nervous trouble."  

Following service, records contained in the claims file indicate that Veteran complained of depression and nervousness as a result of the D & C that was performed in-service.  See VA Form 21-4138, July 1982.  Service connection for "emotional distress" was subsequently denied in an August 1982 rating decision.  

An October 1994 private hospitalization summary report shows that the Veteran overdosed on Xanax.  The report further indicates that she had been anxious for "many years" and that she had been feeling increasingly depressed.  She did report seeing a psychologist on a regular basis.  She had concerns about her work, financial problems, and feelings of hopelessness.  The diagnosis was chronic and acute depression with agitation and suicide attempt.   

A November 1994 Discharge Summary from Middlesex Hospital indicates a diagnosis of bipolar depressed, improved. 

An April 1995 letter from a private clinical psychiatrist shows that he treated the Veteran for "adjustment disorder with mixed emotional features" from 1994 to 1995.  During a second phase of treatment, he diagnosed her with bipolar disorder and personality disorder.  

A June 1995 VA examination report shows that the Veteran reported being first psychologically ill while in the military.  Current symptoms included mood swings, depression, mania, erratic behavior, poor judgment, racing thoughts, and insomnia.  The pertinent diagnosis was bipolar disorder.  

At a June 1996 hearing at the RO, the Veteran detailed several traumatic events during service, including episodes of violence with her former husband (to whom she was married during her active duty service), an abortion, sexual harassment, and assault.  

A March 1996 letter from Dr. Gersten, M.D., indicated that the Veteran presented with a history of severe depression with suicide attempt as well as a history of manic episodes.  After reviewing her records, he diagnosed the Veteran with bipolar, major depression, and PTSD.  He reasoned that while the Veteran was in the military, she experienced a number of traumatic events, including feeling degraded by those around her, and in particular, her experiences with sexual harassment and one experience of outright sexual assault.  He explained that she felt victimized with respect to the sexual abuse. 

An October 1996 letter from Dr. Gersten, M.D., essentially indicated that her experiences in-service cause her significant psychiatric pathology and problems with functioning.  Otherwise, his opinion remained largely the same with respect to his prior PTSD and bipolar diagnoses.  

In a June 1997 hearing before the Board, the Veteran again detailed the alleged rape/sexual assault, the subsequent pregnancy/abortion, and harassment from her superiors.  

In connection with her PTSD claim, the Veteran submitted additional statements regarding her in-service stressors, including ongoing sexual harassment, abuse, and a physical assault.  For example, in a December 2006 letter the Veteran stated that she was assigned to RAF Mildenhall in England I 1972 and that her husband was physically and verbally abusive.  She was frequently ill with stomach problems, nausea, and vomiting as a result of related nervous problems.  In late April 1974, she reported that she was left alone in the house with her husband's friend and that she was raped.  She later found out that she was pregnant and had an abortion in May 1973.  She stated that she requested the abortion with a story about how her husband did not want to have children.  The vomiting subsequently became more severe and frequent, and in the late 1970's, she underwent a complete hysterectomy.  She also became more depressed.  She stated that the in-service sexual attack left her lacking in emotions, empathy, and physically and emotionally disabled.  

In an August 2008, the Veteran's daughter stated that she had witnessed her mother's many illnesses over the years; that she had "always" been sick mentally and physically; and that she was tormented by her past, including losing a child as the result of being raped during service. 

A July 2009 VA examination report shows that the Veteran again reported sexually assaulted and raped in April 1974 and that she became pregnant as a result.  After reviewing the Veteran's claims file, the examiner diagnosed bipolar disorder, but concluded that she did not meet the DSM-IV PTSD diagnostic criteria.  In particular, the persistent "re-experiencing the traumatic event" and avoidance of stimuli associated with the traumatic event were not present.  The stressor criterion, however, was met.  

A January 2010 VA psychiatry note shows ongoing treatment for anxiety disorder NOS and bipolar disorder NOS.  

An April 2010 VA mental health note indicates that the Veteran had been under the care of Dr. Cortez, M.D., (psychiatrist) since October 2007; that she has been diagnosed with anxiety disorder and bipolar disorder; that she reported being raped while in the US Air Force and became pregnant; and that she had an abortion but the emotional sequelae persisted and she found herself alone with little support.  Over the years, Dr. Cortez reported that the Veteran continued to deal with her depression and anxiety and that her stress had been more recently compounded on by a movement disorder (dyskinesia).  Her symptoms were noted to affect her capacity to hold gainful employment.  Notably, Dr. Cortez concluded that it was at least as likely as not that her depression and anxiety dated back to her trauma from the service and that they continue to evolve with time.  

In June 2010, the Veteran testified before the undersigned at a Video Conference hearing.  At that time, she explained that she was raped in-service by one of her husband's friends and that she subsequently became pregnant.  She testified that she had no counseling after the abortion in 1974 although she was referred to mental health services on several occasions.  She became very depressed and anxious regarding the rape, abortion, and ultimate dissolution of her marriage.  She testified that she had been experiencing these continuously symptoms since service and that she believed her mental disabilities first manifested during her active duty service.  

As outlined above, the record in summary includes the following:  STRs showing a normal psychological evaluation upon entry to service in 1970; treatment for depression and anxiety beginning in approximately 1973; a documented D&C procedure in 1974; contemporaneous personnel reports showing decreases in performance for that time period; subsequent visits/consultations to the mental health clinic in 1974/1975 for anxiety and depression; and a separation examination documenting the Veteran as "too emotional" and self-reported nervousness.  The post-service record contains the Veteran's consistent and competent statements and testimony regarding the in-service sexual assault, as well as corroborating statements from her daughter.  

With these aspects of corroboration in the claims file as to a claimed stressor event, and the March 1996 and January 1996 private psychiatrist's reports (Dr. Gersten) linking this claimed stressor to aggravation of PTSD during active service, the Board finds that the evidence is at least in equipoise as to whether the criteria for corroboration of the claimed PTSD stressor underlying the diagnosis of PTSD due to personal assault are met.  The benefit of the doubt is afforded the Veteran on this aspect of her appeal; in the Board's view the preponderance of the evidence is not against the occurrence of the claimed in-service stressor. See Alemany v. Brown, 9 Vet. App. 518 (1996). Accordingly, the criteria for corroboration of the claimed PTSD stressor underlying the diagnosis of PTSD due to personal assault are met. See 38 C.F.R. § 3.304(f); Gallegos v. Peake, 22 Vet. App. 329 (2008); Patton v. West, 12 Vet. App. 272, 276 (1999).

The Board acknowledges that the most recent VA examiner found that the Veteran failed to meet the full DSM-IV criteria for PTSD, and in particular, re-experiencing the traumatic event and avoidance of stimuli associated with the traumatic event.  

The Board finds that the unfavorable opinion that Veteran does not meet the above-criteria is neither reasonably explained nor supported by the balance of the evidence of record. 

Better supported is the in-service medical evidence showing decreased performance and anxiety/depressive symptoms following an abortion in May 1974, and post-service medical opinions indicating that the Veteran had psychiatric disability/symptomatology which began during active service; that such symptoms/disabilities continued after service; and that PTSD, bipolar, and/or anxiety disorder are related to an in-service sexual assault/incident.  Indeed, Dr. Gersten twice concluded that the bipolar disorder and PTSD were related to the claimed in-service trauma, and more recently, in April 2010, the Veteran's longtime treating psychiatrist, Dr. Ortez, provided diagnoses of bipolar disorder and anxiety disorder and opined that her depression and anxiety dated back to her military sexual trauma.  

Thus, after a close examination of the in-service and post-service evidence of record, the Board finds that there is competent medical evidence and sufficient lay evidence to demonstrate that it is at least as likely as not that the Veteran has multi-faceted acquired psychiatric disability, variously diagnosed, that began during active service or is related to some incident of service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  This includes evidence that is at least in equipoise as to whether the Veteran has PTSD related to a corroborated in-service stressor. See 38 C.F.R. § 3.304(f).  Accordingly, entitlement to service connection for psychiatric disability, variously diagnosed, is warranted. 


ORDER

Service connection for psychiatric disability, variously diagnosed, to include as bipolar disorder, anxiety disorder not otherwise specified, and PTSD, is granted. 


REMAND

Increased Ratings - Cervical Spine, Lumbar Spine, and Left Lower Radiculopathy 

Again, the Veteran testified at a Video Conference hearing before the undersigned in June 2010.  At that time, she indicated that her service-connected lumbar spine, cervical spine, and radiculopathy disabilities had increased in severity.  

With respect to the cervical spine, the Veteran testified that she experiences radiating pain down her right arm, numbness/tingling in her hands, and tightness/swelling/stiffness in her neck.  A September 2010 private MRI report of the cervical spine confirms bulging disc material and degenerative changes to a variable degree throughout the cervical spine, along with mild impingement.  

With respect to the lumbar spine, the Veteran testified that she experiences cramping, tightness, and pain; she also wears a back brace for support.  A July 2010 MRI report confirms moderately severe degenerative disc disease.  

With respect to lower extremity radiculopathy, it is noted that the Veteran is service-connected for radiculopathy of both lower extremities.  However, the issue currently on appeal only relates to an increased evaluation for radiculopathy of the lower left extremity.  As the record indicates a worsening of symptomatology as related to the lower right extremity as well, that issue (i.e., entitlement to an increased rating) has been referred back to the RO for appropriate action as indicated above.  In any event, the Veteran testified that she is experiencing decreased strength, radiating pain, and difficulties walking, sitting, and lying down for any length of time due to radiculopathy in the lower left extremity.  An April 2010 private nerve conduction study shows diffused polyneuropathy of the lower extremities.  Likewise, an October 2008 nerve conduction study found sensory motor peripheral neuropathy affecting both the legs and arms and radiculopathy, right, L5-S1 - no radiculopathy of the left extremity was shown at that time.  

Notably, the Veteran last underwent comprehensive VA examinations for his spinal disabilities in December 2008, nearly three years ago.  The last VA examination conducted for peripheral nerve purposes was in September 2006, nearly five years ago.  Both the Veteran's hearing testimony and current medical evidence suggest that these conditions have undergone increases in severity since those dates. 

In some instances, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In light of the factors noted above, the Board concludes that, in this case, additional VA examinations are needed to render a decision on the claims.  38 C.F.R. § 3.159(c)(4).  Based on the above-discussed VA medical findings noted, which include both orthopedic and neurological symptoms/complaints, orthopedic and neurological examinations are here needed to address the nature and severity of any and all orthopedic and neurologic symptoms.  


TDIU 

With respect to the TDIU claim, the Veteran contends that she is unable to work as a result of her service-connected disabilities, including the cervical spine, lumbar spine, radiculopathy, and mental disabilities.  The Board finds that the TDIU claim is inextricably intertwined with the claims for a higher ratings for cervical spine, lumbar spine, and radiculopathy disabilities.  Since the Veteran does not presently meet the threshold minimum percentage requirements of 38 C.F.R. § 4.16(a) for a TDIU, because the combined rating for her several service-connected disabilities is 60 percent rather than the required at least 70 percent, any increase in the rating assigned for her low back disability may in turn bear significantly on his TDIU claim and avoid having to, instead, consider his potential entitlement to a TDIU on an extra-schedular basis under the special alternative provisions of 38 C.F.R. § 4.16(b).  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased rating claim regarding the same condition).  It is additionally noted that service connection for an anxiety disorder has been granted herein; however, as the RO has not yet assigned an disability rating for such disability, the TDIU claim is also inextricably intertwined with the service-connected anxiety disorder and its evaluation which is yet to be determined.  Therefore, her TDIU claim also must be remanded for readjudication after completion of the additional development concerning the claim for a higher rating for his low back disability and the grant of service connection implemented herein.  

This temporary deferral of consideration of the TDIU claim is aside from the fact that a medical opinion also is needed to assist in determining whether the Veteran's service-connected disabilities preclude all forms of substantially gainful employment given his level of education and prior work experience and training, etc.  See Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


SSA Records 

Finally, the record indicates that the Veteran is in receipt of SSA benefits; those records have not yet been associated with the claims file.  A such, all pertinent records (including both medical records and decisions) should be obtained upon remand.   

Accordingly, the case is REMANDED for the following action:

1. Obtain VA records since February 2010.  

2. Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. Document all attempts made to obtain these records.

3. After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of her service-connected lumbar spine disability, cervical spine disability, and lower left extremity radiculopathy.  The claims folder should be made available to the examiner for review before the examination.

Concerning the Veteran's cervical spine and lumbar spine disabilities, each examining physician must answer the following questions:

(a) Is there favorable or unfavorable ankylosis?  If so, which and to what degree?

(b) What are the exact measurements for forward flexion of the Veteran's thoracolumbar AND cervical spine? 

(c) What is the combined range of motion of the thoracolumbar spine (forward flexion, extension, lateral flexion, and lateral rotation), with normal being 240 degrees?

(d) Does the Veteran's lumbar spine and/or cervical spine exhibit weakened movement, excess fatigability, or incoordination?  If feasible, these determinations should be expressed in terms of additional lost range of motion or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  If the examiner is unable to make such a determination, it should be so indicated on the record.

(e) During the prior twelve months has the Veteran experienced incapacitating episodes (i.e., a period of acute signs and symptoms which require bed rest prescribed by a physician and treatment by a physician) involving her lumbar and/or cervical spine disorders having a total duration of at least four weeks?

(f) The neurological examiner should attempt to specify the Veteran's upper extremity symptoms which are attributable to her cervical spine disability.  

(g) As to the neurological evaluation of the left leg, the examiner should discuss the severity of any associated neurological impairment - including, in particular, involving the lower left extremity (e.g., decreased sensation from radiculopathy  or sciatic neuropathy), aside from any orthopedic impairment shown.  In considering the degree of impairment involving any nerve of the lower left extremity, the examiner should assess this severity according to the rating criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8520, in terms of whether there is what amounts to complete versus incomplete paralysis of this nerve and whether it is mild (currently rated as), moderate, moderately severe, or severe.  The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination due to the neurological findings pertaining to the left lower extremity.  If feasible, these determinations should be expressed in terms of the degree of additional ROM loss due to such factors.  

4. Also schedule the Veteran for any additional VA examination(s) needed to determine the effect of her service-connected disabilities on her employability.  The claims file must be made available to and reviewed by the examiner(s) for the pertinent medical and occupational history.

Based on examination findings and other evidence contained in the claims file, the examiner(s) must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities, which are:  (i) arthritis and herniated nucleus pulposus of the thoracolumbar spine, (ii) cervical myositis with degenerative joint and disc disease, (iii) radiculopathy of the lower left extremity, (iv) radiculopathy of the lower right extremity, (v) and anxiety disorder.  

The examiner(s) also must consider the Veteran's education, experience, and occupational background and training in determining whether she is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities (standing alone).

The examination report(s) must include discussion of the rationale for all opinions and conclusions expressed.

5. After the development requested above has been completed to the extent possible, the RO should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his attorney should be furnished an SSOC and given opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


